Title: From John Adams to John Quincy Adams, 6 June 1821
From: Adams, John
To: Adams, John Quincy



My dear Son
Montezillo June 6 1821

I have enclosed to the President a letter from Dr Waterhouse. I wish you would ask to see it.
Between you and me I suspect that our friend Eustace has been of no service to Waterhouse. Ancient Jealousies of him among professional men in Boston may have left some traces. But as this is mere conjecture I lay no stress upon it.
Whether any thing can be done for him consistent with the public service I know not. But by endeavouring to draw the Attention of Government to his unhappy case, I have done the duty of private friendship and what I think the public good. I am your affectionate
John Adams